Citation Nr: 0938488	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-23 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) to include as secondary to PTSD.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from November 
1984 to May 1985; and from November 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2005, a 
statement of the case was issued in May 2006, and a 
substantive appeal was received in July 2006.   

The issues of entitlement to service connection for PTSD and 
for GERD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss in his right ear.  

2.  The Veteran does have left ear hearing loss which is 
causally related to active duty service  

3.  The Veteran's tinnitus is causally related to his active 
duty service.

4.  Lumbar spine disability was not manifested during the 
Veteran's first period of active duty service or within one 
year of discharge, nor was it aggravated by the Veteran's 
second period of active duty service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Left ear hearing loss was incurred in the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

3.  Tinnitus was incurred in the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2009).

4.  Lumbar spine disability was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated January 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the RO provided the Veteran with a May 
2006 statement of the case that fully complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in February 2004 and April 2008, and 
obtained medical opinions as to the etiology and severity of 
disabilities.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the appellant has not 
contended otherwise.  

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hearing loss and arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Hearing loss and tinnitus
The Veteran contends that his hearing loss is the result of 
equipment (generators, etc.) that he maintained while in the 
Army and rifle firing.  He contends that tinnitus dates back 
to service, when a generator backfired.  

The Veteran's service treatment records reflect that the 
Veteran was routinely exposed to hazardous noise.  The Board 
notes that on a November 1988 National Guard Report of 
Medical History, the Veteran denied ever having experienced 
hearing loss.  The Board notes that he did indicate, by 
checked box, that he had experienced hearing loss in his 
April 1991 Report of Medical History.  However, the Veteran's 
hearing at his April 1991 separation examination was within 
normal limits.  

Post service medical records fail to reflect findings of 
hearing loss or tinnitus within one year of service.  They 
show that that the Veteran requested an audiological 
examination for vocational rehabilitation in December 1997.  
The examination reflected high frequency hearing loss in the 
left ear.  He was assessed with hearing difficulty by 
history.  The Veteran reported that he hears fine otherwise.  

The Veteran underwent an audiologic examination in February 
2004.  The examiner reviewed the claims file in conjunction 
with the examination.  The Veteran reported left ear hearing 
loss and difficulty hearing soft speech.  He also reported a 
constant humming, moderate tinnitus bilaterally.  He reported 
noise exposure during active duty service in the form of 
gunfire and engines; as well as occupational and recreational 
noise exposure in the form of construction and hunting.  He 
stated that he used hearing protection for occupational and 
recreational noise exposure.  

Upon examination, pure thresholds levels at 500 hertz, 1000 
hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured 
as follows: 10, 10, 5, 5, and 5 in the right ear; and 15, 10, 
5, 5, and 40 in the left ear.  Speech recognition scores were 
100 in the right ear and 96 in the left ear.  The examiner 
noted that these scores constitute normal hearing except at 
4000 hertz in the left ear.  Tympanograms were normal 
bilaterally.  Otoscopy showed visible tympanic membranes.  
The examiner stated that "At this time [the Veteran's] 
hearing loss could not be related to reported events of noise 
exposure since audiometric results at time of discharge 
showed normal thresholds bilaterally."  

The Veteran underwent another VA audiologic examination in 
April 2008.  Once again, the examiner reviewed the claims 
file in conjunction with the examination.  The Veteran 
complained of hearing loss and tinnitus.  He reported that he 
generally wore hearing protection while he was in the 
service; but he was not wearing it the day that the generator 
backfired.  He denied recreational noise exposure (though the 
examiner noted that hunting was listed on the prior 
examination report).  Occupational noise exposure included 
forklift use after 1991 and janitorial work with minimal 
noise exposure from 1985-1990.  He also reported a history of 
tinnitus in his left ear.  He described it as sounding like a 
phone ringing; and he said that it was constant.  He stated 
that he first noticed the ringing when he was heading home 
from deployment in 1991.  

The Veteran reported that he was told of his hearing loss in 
1991.  According to the Veteran, he was given a choice 
between documenting the hearing loss (and extending his stay 
in service) or not documenting the hearing loss (and going 
immediately home).  He stated that he decided to not document 
the hearing loss, and to immediately go home to his pregnant 
wife.  He also stated that upon beginning work at 
Freightliner in 1991, an audiologic examination showed left 
sided hearing loss.  The examination report was unavailable 
for review.  

At the April 2008 examination, pure thresholds levels at 500 
hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz 
were measured as follows: 5, 10, 5, 5, and 10 in the right 
ear; and 15, 10, 20, 15, and 50 in the left ear.  Speech 
recognition scores were 96 bilaterally.  Otoscopy revealed 
clear canals bilaterally.  Examination revealed normal 
hearing with the exception of the 50 decibel threshold at 
4000 hertz in the left ear.  The test reliability was 
considered good.  The Veteran was diagnosed with normal 
hearing in the right ear, and moderate sensorineural hearing 
loss at 4000 hertz in the left ear.  

The examiner stated that she could not render an opinion 
regarding the Veteran's left ear hearing loss and tinnitus 
without resorting to speculation.  In explaining her 
rationale, she found it unlikely that the audiometric 
examination results were falsified at the Veteran's 1991 
separation examination.  There is no evidence to substantiate 
the claim that the report was falsified.  Assuming that the 
1991 examination report (reflecting normal hearing) is 
accurate, the April 2008 examiner stated that the Veteran's 
hearing loss and tinnitus are not likely to be the result of 
in-service noise exposure.  The examiner also noted that the 
Veteran's complaints of left ear tinnitus contradict the 
complaints of bilateral tinnitus that the Veteran made in 
February 2004.  As to the question of whether the tinnitus 
could have been caused by the Veteran's duties as a power 
generation equipment repairman in the absence of military 
related hearing loss, the examiner stated that this is a 
question that would need to be answered by a medical doctor.  

The Veteran underwent a VA ear examination in April 2008.  
The examiner reviewed the claims file in conjunction with the 
examination.  Upon examination, the Veteran's tympanic 
membranes and external canals were clear.  The examiner noted 
that he could not render an opinion regarding the Veteran's 
hearing loss and tinnitus because the Veteran disputes the 
accuracy of the 1991 separation examination report.  The 
examiner noted that the tinnitus "could have begun" during 
service; however, the Veteran failed to complain of tinnitus 
in service.  As a result, the examiner could not render an 
opinion without regarding to speculation.  

The Board notes that pursuant to 38 C.F.R. § 3.385, the 
Veteran does not have hearing loss in his right ear.  
Consequently, service connection for hearing loss in this ear 
must be denied.

Regarding the Veteran's left ear hearing loss, and his 
complaints of bilateral tinnitus, the Board notes that there 
is no medical evidence of either condition during service or 
within one year of service.  However, the record shows that 
the Veteran was exposed to excessive noise during service.  
Significantly, the Veteran checked "yes" to hearing loss at 
his April 1991 Report of Medical History.  

The VA has requested medical opinions from three different VA 
examiners.  None of the examiners could render an opinion in 
the Veteran's favor in light of the normal separation 
examination and the lack of findings in service.  One of the 
VA examiners noted that in light of the generator backfire, 
tinnitus "could have begun" in service.  However, the 
examiner then noted once again that there is no complaint of 
tinnitus in service.  

The Board believes that the most critical item of evidence is 
the 1991 separation examination report which shows that the 
Veteran reported hearing loss.  Although he may not have met 
the 38 C.F.R. § 3.385 definition for left ear hearing loss at 
that time, he does now.  The Board believes the evidence is 
in a state of equipoise as to the left ear hearing loss 
issue.  Service connection is therefore warranted.  38 
U.S.C.A. § 5107(b).  Moreover, the Veteran's statements 
regarding tinnitus also place that issue in the realm of 
reasonable doubt.  Even as a layperson, the Veteran is 
competent to report the symptoms of tinnitus.  The fact that 
he now has left ear hearing loss along with the fact of 
documented in-service noise exposure leads the Board to 
conclude that service connection is also warranted for 
tinnitus. 

Lumbar Spine Disability
The Board notes that the Veteran's July 1984 entrance 
examination and service treatment records, for the Veteran's 
first period of service, fail to reflect any findings 
attributed to a lumbar strain.  There is no separation 
examination for the Veteran's first period of service 
(November 1984 to May 1985).  

A March 18, 1988 treatment report from the Maple Street 
Clinic reflects that the Veteran sought treatment for back 
pain that began one week earlier.  He had gone to the 
emergency room on March 15, 1988 and was diagnosed with a 
back strain.  On examination, he had a paravertebral spasm 
especially on the right side extending from about T4 down to 
the upper lumbar area.  He had no leg symptoms, and had 
normal straight leg raising and reflexes.  He was instructed 
to take ibuprofen, to do stretching exercises, and to return 
in a few days.  There are no further Maple Street Clinic 
records regarding the Veteran's back.  

It appears, therefore, that a work-related injury in 1988.  
The Veteran's statements to medical care providers appear to 
concede this fact.  In this regard the Veteran subsequently 
underwent a National Guard examination in November 1988.  The 
examination yielded normal findings.  However, the Veteran 
completed a Report of Medical History in conjunction with the 
examination.  On it, he indicated, by checked box, that he 
has had recurrent back pain.  He noted that it popped out at 
work in June 1988.  

The Veteran underwent a VA examination in February 2004.  The 
Veteran reported that he had lifting injuries to his back 
while in the military; but had minimal treatment.  He 
reported that he currently experiences pain on a daily basis 
at the upper thoracic spine, thoracolumbar junction, and 
lower back.  He also reported radicular symptoms into both 
legs to the level of the knees posteriorly intermittently.  
He reported morning stiffness and physical pain getting out 
of bed in the morning.  The pain is exacerbated by coughing 
and sneezing.  He stated that he has used a soft, corset, 
type brace in the past.  He denied taking medication.  The 
Veteran was not sure if he has lost any range of motion.  He 
reported that flare-ups occur approximately twice per month 
and they can last up to a day.  Flare-ups result in motion 
loss; and he treats them with rest and massage.  

Upon examination, the spine showed normal appearing 
architecture.  There was tenderness to percussion at the 
upper thoracic area and thoracolumbar junction as well as the 
lower lumbar region.  There was no spasm.  The Veteran could 
stand on his heels and toes.  Thoracolumbar range of motion 
showed 80 degrees of forward flexion without pain, 5 degrees 
hyperextension pain, lateral flexion to 20 degrees 
bilaterally without pain, and 20 degrees of bilateral 
rotation without pain.  Deep tendon reflexes were equal at 
the knees and ankles.  Sensation was intact throughout the 
upper and lower extremities.  There was no upper and lower 
extremity atrophy.  Cervical spine range of motion was 30 
degrees of forward flexion, hyperextension, and lateral 
bending; and 45 degrees of bilateral rotation.  The examiner 
diagnosed the Veteran with a chronic thoracolumbar strain.  
During flare-ups, the examiner opined that the Veteran could 
be expected to have 15 to 20 degrees of additional limitation 
of forward flexion in the lumbar spine, with mild alteration 
in the Veteran's gait and ambulatory endurance.  X-rays 
revealed normal cervical and thoracolumbar spines.  

The Board notes that the service treatment records reflect no 
findings attributed to a lumbar strain.  The Veteran never 
sought treatment for a back disability while in service; and 
no back disability was ever diagnosed during service.  The 
service treatment records only reflect that on Reports of 
Medical History dated November 1988 and April 1991, the 
Veteran indicated by checked box that he had had recurrent 
back pain.  On the November 1988 Report of Medical History, 
the Veteran stated that his back "popped out at work" in 
June 1988 (while the Veteran was not on active duty).  
Moreover, the Maple Street Clinic medical records reflect 
that the Veteran first complained of back pain in March 1988; 
and that the back pain was thought to be a back strain.  The 
Veteran was not on active duty at that time.  

There is nothing to suggest that a low back disability was 
first manifested or that a preexisting lumbar strain was 
aggravated during the Veteran's second period of active duty 
service from November 1990 to May 1991.  Even if the 
presumption of soundness is considered, the totality of the 
evidenced clearly and unmistakably shows that the lumbar 
strain preexisted the second period of service and was not 
aggravated by such service.  There is no evidence that the 
Veteran sought treatment for a lumbar strain during that 
time.  The preponderance of the evidence reflects that the 
Veteran injured his back in 1988, while he was not on active 
duty.  Moreover, there is no evidence that his subsequent 
period of active duty service (November 1990 to May 1991) 
resulted in any aggravation of the disability or a separate 
disability.  To the contrary, his April 1991 separation 
examination was normal.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a lumbar strain must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

Entitlement to service connection for right ear hearing loss 
is not warranted.  Entitlement to service connection for 
lumbar spine disability is not warranted.  To this extent, 
the appeal is denied. 

Entitlement to service connection for left ear hearing loss 
is warranted.  Entitlement to service connection for tinnitus 
is warranted.  To this extent, the appeal is granted.   


REMAND

PTSD
The RO denied the Veteran's claim for entitlement to service 
connection for PTSD on the basis that the Veteran had not 
provided a detailed stressor that could be verified.  
However, at the Veteran's March 2007 informal conference, he 
reported that he was under mortar and rocket attacks on the 
first day of the Gulf War.  His personnel records confirm 
that he was involved in the Defense of Saudi Arabia Campaign 
and the Liberation and Defense of Kuwait Campaign.  The 
records also confirm that he was in Southwest Asia in Support 
of Desert Storm.  

In Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a claim for service connection for PTSD and noted 
that "[a]lthough the unit records do not specifically state 
that the Veteran was present during the rocket attacks, the 
fact that he was stationed with a unit that was present while 
such attacks occurred would strongly suggest that he was, in 
fact, exposed to attacks."  Upon further review of the above, 
the Board finds that the stressors described by the Veteran 
are arguably of sufficient detail in terms of dates and 
locations to allow for an attempt at verification.

GERD
Since the claim of entitlement to service connection for GERD 
as secondary to service connected PTSD is intertwined with 
the claim of entitlement to service connection for PTSD, the 
Board finds that this claim must be developed and adjudicated 
following consideration of the PTSD claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should forward the Veteran's 
service personnel records to the Joint 
Services Records Research Center (JSRCC) 
for the purpose of searching the unit 
records to ascertain whether the 
Veteran's unit underwent mortar attacks 
during the period from November 1990 to 
May 1991.

2.  If, and only if, it is determined 
that the Veteran was subjected to mortar 
attacks or that any of his other 
stressors are verified, the Veteran 
should be scheduled for a VA PTSD 
examination.  The examiner should be 
informed of the corroborated stressor(s) 
and be asked to determine if the Veteran 
currently suffers from PTSD related to 
such corroborated stressor(s).  The 
claims file must be made available to the 
examiner for review, and any medically 
indicated special tests should be 
accomplished.

3.  If, and only if, service connected is 
established for PTSD, the Veteran should 
be scheduled for a VA examination for the 
purpose of determining the nature, 
etiology and severity of the Veteran's 
GERD.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service treatment records and 
post-service medical records; the medical 
history obtained from the Veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the examiner should 
opine whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran's GERD was incurred in 
service or was caused, or aggravated by, 
his service connected PTSD.  

4.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and readjudicate the 
remaining issues on appeal. The Veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


